Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on July 23, 2021, amendment after final filed July 23, 2021 and Applicants responses on May 20, 2021 and July 23, 2021 have been entered.  Claims 2-3, 5-6 were cancelled and claim 1 was amended.  Claims 8-9 were newly added and claims 1, 4, 7-9 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL previously.   Claim 7 remains withdrawn from consideration as being drawn to a non-elected species. Claims 1, 4, 8-9 are examined on the merits of this office action.


Withdrawn Rejections
The rejection of claims 1 and 3-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment of the claims filed July 23, 2021.

The rejection of claims 1 and 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of amendment of the claims filed July 23, 2021.

The rejection of claims 1, 3-4 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 9, 11, 17-23 of copending Application No.16/094989 (reference Wolff (WO199850512, cited in Applicant’s IDS) is withdrawn in view of abandonment of the co-pending application.

The rejection of claims 1 and 3-4 on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 22-31 of copending Application No.16/306048(reference application) in view of Wolff (WO199850512, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims  of the co-pending application.

The rejection of claims 1 and 3-4 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No.16/760445 (reference application) is withdrawn in view of amendment of the claims filed July 23, 2021.


Maintained/Revised Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 and 8-9 are/remain rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, Claims 1, 4 and 8-9 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 1 claims “A cleaning composition comprising: at least 0.0001 ppm of a polypeptide variant having hexosaminidase activity, wherein the polypeptide comprises one or more of the motif(s) GXDE 

Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see, e.g., 79 FR 74621)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter (a peptide alone or in combination with other ingredients like surfactant as an example).
Step 2A (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see 2106.04)?
Yes, the claims are directed to a natural phenomenon, namely a naturally-occurring polypeptide.  As evidenced by Uniprot Protein Database, the naturally occurring protein Hydrolase from bacteria Beta-N-acetylhexosaminidase (see previously attached handout, Uniprot Protein Database, protein accession K0G581, accessed on September 22, 2020) meets the limitations of a peptide having at least 96% sequence identity to SEQ ID Nos:20-21 thus  meeting the limitations of a peptide variant having at least 95% sequence identity to SEQ ID Nos:20-21.  In addition, Glycoside hydrolysate with the accession A0A5D0E368 (see attached handout) has 99.7% sequence identity to instant SEQ ID NO:22 thus meeting the limitations of instant claims 8-9

Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? (see MPEP 2106.04 (d)) NO. The claims are drawn to compositions comprising naturally occurring peptide(s).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see MPEP 2106.05))? 
No, the claim does not recite additional elements that amount to significantly more than the judicial exception, as explained below.  Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
Claim 4 claims wherein the composition further comprises a surfactant (anionic or nonionic).  There are numerous naturally occurring surfactants in nature including surfactants made by bacteria (see Kurata et al, Sci. Rep. 6, 19123; doi: 10.1038/srep19123 (2016), see previously attached handout).  There is no data or evidence showing that the combination of said peptide and a naturally occurring surfactant is structurally or functionally distinct from what is found in nature.  In addition, given the broadest reasonable interpretation, probiotics and spores can be naturally occurring.  There is no evidence or data showing that the combination of said peptide and a naturally occurring spore or probiotic is structurally or functionally distinct from what is found in nature
Factors for determining if the claim directed to a product of nature, as a whole, recites something
significantly more than the judicial exception, are provided in MPEP 2106.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 1, 4 and 8-9 do not qualify as eligible subject matter.

Response to Applicant’s Arguments
Applicant respectfully directs the Examiner's attention to paragraph [0116] of US 2020/0283702, i.e. the US publication of the present Application where "variant" is defined therein as being a polypeptide having hexosaminidase activity comprising an alteration, such as a substitution, insertion, and/or deletion, at one or more positions. Thus, a 'variant' is not a naturally occurring material as defined by Applicant.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 8-9 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gogokhia (WO2008043175, cited in Applicant’s IDS) as evidenced by as evidenced by RapidTables PPM Calculator (RapidTables, Percent (%) to ppm conversion calculator, accessed on September 24, 2020, cited previously).

Claim Interpretation:  Claim 1 requires a cleaning composition comprising at least 0.0001 ppm of a polypeptide having hexosaminidase activity, wherein the polypeptide comprises one or more of SEQ ID Nos:27-31, has at least 95% sequence identity to one of SEQ ID Nos:17-24 and at least one substitution, insertion or deletion as compared to SEQ ID Nos:17-24 and one of (a)-(n).  For example, art teaching a peptide comprising one of SEQ ID Nos:27-31, having at least 95% sequence identity to one of SEQ ID Nos:17-24 with at least one substitution, insertion or deletion,  wherein the composition is phosphate free meets the limitations of claim 1 and variable (n).  
Gogokhia discloses a composition comprising the mature sequence of DispersinBTM (see SEQ ID NO:11) which comprises GGDE and is identical to instant SEQ ID NO:23 (see page 26, SEQ ID NO:11) but also has 98.2% sequence identity to instant SEQ ID NO:22 and has 4 substitutions as compared to instant SEQ ID NO:22 thus meeting the peptide limitations of instant claims 1 and 4.  Regarding claim 4, Gogokhia further teaches wherein the composition comprises an anionic surfactant SDS and DispersinBTM (see claims 1 and 21-22) and does not indicate phosphate being present in the formulation thus meeting the limitations of phosphate free found in instant claim 1 (n).  Gogokhia specifically teaches a formulation with .002% DispersinBTM (see figure 19).  As evidenced by RapidTables calculator, 0.002% DispersinBTM is 20 ppm and thus meets the limitations of at least 0.0001 ppm polypeptide.  Regarding claim 4, Gogokhia teaches wherein the SDS is at a concentration of 0.01 to 10mg/ml (.001-.1%) (see claim 22) which meets the limitations of up to 50% SDS.  Regarding claims 8-9, Gogokhia discloses wherein the preferred DispersinB can comprise one of SEQ ID Nos:2, 4, 6, 8, 10, 11 or 12 (see paragraph see page 28, 12-13).  SEQ ID NO:6 is 186mer and has 100% sequence identity meeting the limitations of at least 95, 99 and 99.5 sequence identity to instant SEQ ID NO:17 with “one or  more” deletions.
Regarding the limitation of “cleaning” in the preamble, applicant’s specification states “The terms "cleaning composition" and "detergent composition" are used interchangeably herein and refer to compositions that find use in the removal of undesired compounds from items to be cleaned, such as textiles or hard surfaces”.  The compositions of Gogokhia meet the limitation of a cleaning composition 

Response to Applicant’s Arguments
Applicant argues that “Applicant respectfully submits and maintains that Gogokhia pertains to wound care for treating a person's body or for treating a device that is inserted into a person's body. See at least the Summary of the Invention of Gogokhia. In every embodiment, DispersinB and an antimicrobial agent are required for such purposes. Applicant respectfully submits that one skilled in the art of cleaning compositions or detergent compositions would recognize that such a composition, as claimed in the present  Application, is not for purposes of being used on a person or to be ingested by a person. For example, laundry detergent often comes with a multitude of warnings to not get such a detergent in your eyes or let it sit on your skin.   Applicant respectfully maintains that Gogokhia discloses the combination of the DispersinB and the antimicrobial agent as a combination. Gogokhia does not disclose only the DispersinB to be used, alone, for wound care. Nor would one skilled in the art of laundry compositions look to a disclosure pertaining to wound care for guidance. Regardless, and in the spirit of expeditious and compact prosecution, Applicant respectfully directs the Examiner's attention to amended claim I where option (m) has been amended to recite "a liquid laundry detergent in unit dose form". No new matter is inserted. 
Applicant’s arguments have been fully considered but not found persuasive. Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that the claim is drawn to  “A cleaning composition” with various possible components which include as a laundry detergent.  Importantly, claim 1 does not require that the composition be a laundry detergent.  However, one of the options for the cleaning composition is the peptide in a composition that is phosphate-free (see Claim 1 (n)).  Regarding the limitation of “cleaning” in the preamble, applicant’s specification states “The terms "cleaning composition" and "detergent composition" are used interchangeably herein and refer to compositions that find use in the removal of undesired compounds from items to be cleaned, such as textiles or hard surfaces”.  Thus, given the broadest reasonable interpretation of the claim, the compositions of Gogokhia meet the limitation of a cleaning composition TM (see SEQ ID NO:11) which comprises GGDE and is identical to instant SEQ ID NO:23 (see page 26, SEQ ID NO:11) but also has 98.2% sequence identity to instant SEQ ID NO:22 and has 4 substitutions as compared to instant SEQ ID NO:22 thus meeting the peptide limitations of instant claims 1 and 4 (see further attached handout showing sequence comparison of instant SEQ ID NO:22 and SEQ ID NO:11 of Gogokhia.  Gogokhia further teaches wherein the composition comprises an anionic surfactant SDS and DispersinBTM (see claims 1 and 21-22) and does not indicate phosphate being present in the formulation thus meeting the limitations of phosphate free found in instant claim 1 (n).    Thus, the rejection is maintained.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 and  8 are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No.16/759648 (reference application) in view of Wolff (WO199850512, cited in Applicant’s IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 claims “A cleaning composition comprising at least 0.0001 ppm polypeptide having hexosaminidase activity, wherein the polypeptide comprises one or more of the motif(s) GXDE (SEQ ID NO 27), [EQ] [NRSHA] [YVFL] [AGSTC] [IVLF] [EAQYN] [SN] (SEQ ID NO: 28), HFHIGG (SEQ ID NO: 29), FLHLHF (SEQ ID NO: 30) or DHENYA (SEQ ID NO: 31), or combinations thereof; wherein the peptide comprises at least 95% sequence identity to one of SEQ ID Nos:17-24 and has at least one substitution, insertion or deletion21 …”.  Instant claim 1 further claims (a)-(n) which are additional compounds added to the cleaning composition that range of zeolite builder, phosphonate builder, enzymes, polymers (a) to surfactants (c), a liquid laundry deterring in unit dosage (m) or being phosphate free (n) (see claim 1 for (a)-(n)).  Instant claim 4 claims wherein the composition comprises an additional surfactant(s) (see claim 4).
Co-pending AN 16/759648 claims a method of cleaning a medical device comprising contacting the device with a composition comprising a hexosaminidase (see claim 1) and an adjunct ingredient (see claim 2).  Co-pending AN 16/759648 further claim wherein the adjunct ingredient is surfactants (see claim 3) amongst other additional ingredients including bleaching systems, polymers, enzymes etc…(see also claim 7).  Co-pending AN 16/759648 further claims wherein the surfactant is anionic (see claim 9); wherein the hexosaminidase is SEQ ID NO:17 which is instant SEQ ID NO:23 (See claim 13) which has 99.0 % sequence identity; 0.01 mg/ml of hexosaminidase (see claim 8) which meets the limitations of at least 0.0001 ppm and the compositions are not claimed to have phosphate in them.  
Co-pending AN 16/759648 does not teach a specific amount of detergent in the claim.  However, 
Wolff teaches of laundry and cleaning compositions comprising hexosaminidase enzymes (see abstract).  Wolff teaches wherein the surfactant can be anionic, cationic or nonionic (see claim 8) and preferably at a concentration between 1%-30% by weight of the composition (see page 9, lines 1-3).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
Applicant respectfully requests such double patenting rejections be held in abeyance until allowable subject matter is indicated.  Given that Applicants do not provide any arguments the rejection of claims 1, 4 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No.16/759648 (reference application) in view of Wolff (WO199850512, cited in Applicant’s IDS) is maintained.


Claims 1 and 4 are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-13 of copending Application No.16/500455 (reference application) in view of Wolff (WO199850512, cited in Applicant’s IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 claims “A cleaning composition comprising at least 0.0001 ppm polypeptide having hexosaminidase activity, wherein the polypeptide comprises one or more of the motif(s) GXDE (SEQ ID NO 27), [EQ] [NRSHA] [YVFL] [AGSTC] [IVLF] [EAQYN] [SN] (SEQ ID NO: 28), HFHIGG (SEQ ID NO: 29), FLHLHF (SEQ ID NO: 30) or DHENYA (SEQ ID NO: 31), or combinations thereof; wherein the peptide comprises at least 95% sequence identity to one of SEQ ID Nos:17-24 and has at least one substitution, insertion or deletion21 …”.  Instant claim 1 further claims (a)-(n) which are additional compounds added to the cleaning composition that range of zeolite builder, phosphonate builder, enzymes, polymers (a) to surfactants (c), a liquid laundry deterring in unit dosage (m) or being phosphate 
Co-pending AN 16/500455 claims “A cleaning composition comprising at least 0.01 ppm DNase, at least 0.01 ppm hexosaminidase and cleaning component(s), wherein the cleaning component(s) is selected from a group consisting of: a. 0.1 to 60 wt.% of at least one surfactant; b. 0 to 50 wt.% of a builder; and c. 0 to 20 wt.% of a bleach component, and combinations thereof.  Co-pending Application 16/500455 does not teach phosphate in the composition and further claims SEQ ID NO:89 (see claim 9) which is identical to instant SEQ ID NO:20, has 93% sequence identity to SEQ ID NO:21, 96% sequence identity to SEQ ID NO:19 (with multiple substitutions); .   Co-pending AN 16/500455 teaches 0-60% surfactant.
Wolff teaches of laundry and cleaning compositions comprising hexosaminidase enzymes (see abstract).  Wolff teaches wherein the surfactant can be anionic, cationic or nonionic (see claim 8) and preferably at a concentration between 1%-30% by weight of the composition (see page 9, lines 1-3).
It would have been obvious to optimize the amount of surfactant in the cleaning compositions of Co-pending AN 16/500455 to achieve optimal activity and cleaning effectiveness (see MPEP 2144.05).
Instant claims 1 and 3-4 are obvious over Copending AN 16/500455 claims 1-9 and 12-13 in view of Wolff.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
Applicant respectfully requests such double patenting rejections be held in abeyance until allowable subject matter is indicated.  Given that Applicants do not provide any arguments the rejection of claims 1 and 4 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-13 of copending Application No.16/500455 (reference application) in view of Wolff (WO199850512, cited in Applicant’s IDS).




Claims 1, 4 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10 of copending Application No.17/053081 (reference application).Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 claims “A cleaning composition comprising at least 0.0001 ppm polypeptide having hexosaminidase activity, wherein the polypeptide comprises one or more of the motif(s) GXDE (SEQ ID NO 27), [EQ] [NRSHA] [YVFL] [AGSTC] [IVLF] [EAQYN] [SN] (SEQ ID NO: 28), HFHIGG (SEQ ID NO: 29), FLHLHF (SEQ ID NO: 30) or DHENYA (SEQ ID NO: 31), or combinations thereof; wherein the peptide comprises at least 95% sequence identity to one of SEQ ID Nos:17-24 and has at least one substitution, insertion or deletion21 …”.  Instant claim 1 further claims (a)-(n) which are additional compounds added to the cleaning composition that range of zeolite builder, phosphonate builder, enzymes, polymers (a) to surfactants (c), a liquid laundry deterring in unit dosage (m) or being phosphate free (n) (see claim 1 for (a)-(n)).  Instant claim 4 claims wherein the composition comprises an additional surfactant(s) (see claim 4).
Co-pending AN 17/053081 claims “A cleaning composition comprising at least one DNase, at least one dispersin and at least one cleaning component(s), wherein the DNase comprises the motifs:a. C[DN]TRE (SEQ ID NO: 58) and [DNISAEK (SEQ ID NO: 59); b. [KR]E[AG]W (SEQ ID NO: 60); or c. RT[TS][DN][AP][TDPS]GY (SEQ ID NO: 61)” (see claim 1).  Co-pending AN 17/053081 further claims where the dispersin comprises at least 80% sequence identity to SEQ ID NO:7 which is 99% identical to instant SEQ ID NO:22 meeting the limitations of instant claim 1, 4 and 8; and a laundry solution comprising a surfactant (see claim 10) meeting the limitations of instant claim 1 (c) and there no phosphate in claim 10.  Co-pending AN 17/053081 claim 1-40% of surfactant meeting the limitations of instant claim 4.  The formulation of Co-pending AN 17/053081 is anticipatory over instant claims 1, 4 and 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
Applicant respectfully requests such double patenting rejections be held in abeyance until allowable subject matter is indicated.  Given that Applicants do not provide any arguments the rejection of claims 1, 4 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10 of copending Application No.17/053081 (reference application).is maintained.


New Objection
Claim 1 is objected to for the following informality: the comma after polymer in (g) (g3) should be removed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654